—Appeal by the defendants Richard A. Cummings, Norman R. Cummings, Hannah Horon, Richard S. Kalin, and Irving Kalin from (1) an order of the Supreme Court, Queens County (Lonschein, J.), dated March 16, 1994, and (2) a judgment of the same court, entered April 12, 1994.
Ordered that the appeal from the order is dismissed; and it is further,
*410Ordered that the judgment is affirmed for reasons stated by Justice Lonschein at the Supreme Court in his memorandum decision dated March 16, 1994; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Sullivan, J. P., Rosenblatt, Thompson and Ritter, JJ., concur.